Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Wei et al. for the "UE SPECIFIC BEAMFORMING FOR NARROWBAND COMMUNICATIONS" filed 10/28/2020 has been examined.  This application is a national stage entry of PCT/CN2019/086997, International Filing Date: 05/15/2019 and claims foreign priority to PCT/CN2018/087267, filed 05/17/2018 in China.  Claims 1-30 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Claim Objections
3.       Claims 1, 17 are objected to because of the following informalities:  Claims 1, 17 discloses different steps of a method for “receiving”, “transmitting”, “determining”, “communicating”, but fails to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because it is not clear of what was applicant intend for function as “receiving”, “transmitting”, “determining”, “communicating”.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.	
	Claim Rejections - 35 USC § 112
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 17, 27, 30 recite the limitation “narrowband downlink shared channel communications”, “narrowband downlink control channel communications” and “beamformed narrowband communications scheme”, “beamformed narrowband downlink shared channel communications”.  It is not clear if they are the same or different.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.


1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.         Claims 1-4,10-20, 24-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over NTT Docomo: “Remaining Issues on Beam Indication” R1-1800660 January 2018 hereinafter “NTT” in view of Uesaka et al. (US#2021/0068075).
As best understood, regarding claims 1, 17, the references disclose a novel method and system for receiving/transmitting beamformed reference/control signals for the UE/BS in wireless communications, according to the essential features of the claims.  NTT discloses a method comprising: receiving, via a first carrier, a narrowband physical broadcast channel (NPBCH) transmission from a base station according to an NPBCH communications scheme (see page 1, section 1: beamformed links are established between TRP and the UEs. Gnb and UEs transmit/receive signals amongst each other); transmitting, responsive to the NPBCH transmission, an indication to the base station of a UE capability to support beamformed transmissions for narrowband downlink communications from the base station (page 1; section 1: a set of DL RSs are configured, and the downlink physical channel may be defined as a narrowband physical broadcast channel (NPBCH), a narrowband physical downlink control channel (NPDCCH), a narrowband physical downlink shared channel (NPDSCH), and the like), receiving, from the base station, configuration information indicating a beamformed narrowband communications scheme for one or more of narrowband downlink shared channel communications or narrowband downlink control channel communications, wherein the one or more beamformed narrowband downlink shared channel communications or narrowband downlink control channel communications is configured on a different carrier than the first carrier (Page 1; sections 2, 4: plurality of beams that the CORESET information is transmitted on i.e. different DL beams); and receiving the one or more beamformed narrowband downlink shared channel communications or narrowband downlink control channel communications based at least in part on the beamformed narrowband communications scheme (Page 1; sections 2, 4: the NB-IoT terminal may receive the NPBCH from the base station to obtain intra-cell broadcast information. Further, the NB-IoT terminal may receive a downlink reference signal (DL RS) in the initial cell search step to check a downlink channel state).
However, NTT does not disclose expressly the configuration information indicating a beamformed narrowband communications scheme.  In the same field of endeavor, Sui et al. (US#11,271,692) teaches in Figs. 1, 3 the schemes for broadcast channel information (e.g., MIB-NB), which using NPBCH repetition schemes for NB-IoT (Figs. 1, 3; Col. 4, lines 15-67 & Col. 10, lines 27-47: The NPBCH is transmitted in the first subframe of every frame, carrying an NB-MIB. The NRS is provided as an RS for DL physical channel demodulation and generated in the same manner as in LTE). 

Sui et al.: Figs. 1, 3; Col. 4, lines 15-67 & Col. 10, lines 27-47: NB-IoT DL physical channels include NPBCH, NPDSCH, and NPDCCH, and NB-IoT DL physical signals include NPSS, NSSS, and narrowband RS (NRS)).
Regarding claims 4, 19, the reference further teaches wherein transmitting one or more precoded NRSs based on at least in part on the default precoding cycling granularity, and wherein cross-subframe channel estimation is restricted (Sui et al.: Figs. 3-5; Col. 10, line 27 to Col. 12, line 28).
Regarding claim 10, the reference further teaches wherein the beamformed narrowband communications scheme is independently configured for the narrowband downlink control charmel and the narrowband downlink shared channel (Sui et al.: Figs. 1, 3; Col. 4, lines 15-67).
Regarding claim 11, the reference further teaches wherein the configuration information further indicates whether a MU/SU-MIMO communication scheme is used for downlink communications to the UE (Sui et al.: Figs. 9-12; Col. 14, line 59 to Col. 15, line 43: the receiver 300 includes a plurality of antenna arrays for performing MU/SU-MIMO operations).
Regarding claims 12, 24, the reference further teaches wherein receiving second configuration information indicating the narrowband downlink control channel is on the first carrier, and wherein the beamformed narrowband communications scheme is used only for the narrowband downlink shared channel communications (Sui et al.: Figs. 1, 3; Col. 4, lines 15-67).
Sui et al.: Fig. 7; Col. 12, line 62 to Col. 13, line 6: the UE 30 transmits an uplink scheduling request or SRS/CSI).
Regarding claim 15-16, 26, the reference further teaches wherein the trigger is received in a DL grant and the one or more RS transmissions include one of: a plurality of precoded NRSs or a plurality of precoded aperiodic CSI reference signals using null resource elements of the narrowband downlink shared channel (Sui et al.: Figs. 9-10; Col. 13, line 66 to Col. 14, line 31).
Regarding claims 27-30, they are apparatus claims and have the same subject matter, limitations corresponding to the method claims 1-3, 17 examined above.  Therefore, claims 27-30 are analyzed and rejected as previously discussed with respect to claims 1-3, 17.
One skilled in the art would have recognized the need for effectively and efficiently receiving/transmitting beamformed reference/control signals for the UE/BS in wireless communications, and would have applied Sui’s radio resources used in a NB-IoT communication network into NTT’s beam selection in beam failure request transmission.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Sui’s special subframe utilization for NB-IoT transmission in TDD mode into NTT’s Remaining Issues on Beam Indication with the motivation being to provide a method and system for UE specific beamforming for NB communications.
Allowable Subject Matter


10.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the one or more precoded NRS transmissions are received via two antenna ports, and wherein the receiving comprises: combining received signals from each of the two antenna ports; and decoding the beamformed narrowband downlink shared channel communications or narrowband downlink control channel communications based on the combined received signals; wherein receiving downlink control information (BCD that indicates a change of precoding cycling granularity for a scheduled narrowband downlink shared channel, wherein the change of precoding cycling granularity is based at least in part on a configured number of precoders for the scheduled narrowband downlink shared channel; wherein the configuration information comprises a first number of antenna ports for the beamformed narrowband communications scheme different than a second number of antenna ports for the NPBCH communications scheme, wherein the one or more bearnformed narrowband downlink shared channel communications or narrowband downlink control channel communications are received via the first number of antenna ports, as specifically recited in the claims 5, 7, 9.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Bai et al. (US#11,032,842) is cited to show beam determination techniques in 
The Uesaka et al. (US#2021/0068075) shows method apparatus and computer readable medium for enhanced decoding of narrowband master information blocks (MIB-NB).
The Sui et al. (US#11,271,692) shows special subframe utilization for NB-IoT transmission in TDD mode.
The Stirling-Gallacher et al. (US#10,355,839) shows system and method for transmitting beamformed reference/control signals.
The Stirling-Gallacher et al. (US#2017/0033904) shows system and method for transmitting beamformed reference/control signals.
The Huang et al. (US#10,868,596) shows multiple beam multiple input multiple output.
The Kang et al. (US#10,973,072) is cited shows method and device for controlling beamforming transmission.
The Akkarakaran et al. (US#2017/0366994) shows beam reporting and scheduling in multicarrier beamformed communications.
The da Silva et al. (US#10,812,155) shows enhancements to mobility reference signals for radio link monitoring in a beam-based system.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/09/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477